—Order, Supreme Court, New York County (Edward Lehner, J.), entered September 3,1997, which, in accordance with a jury verdict, directed entry of judgment in favor of defendants St. Vincent’s Hospital and Medical Center, Dr. Lisa Ross Washington and Dr. Warren Kraus, unanimously affirmed, without costs.
The trial court properly refused to submit to the jury the issue of whether defendants were negligent in allegedly prematurely discharging plaintiff Clara Lebrón. Plaintiffs failed to adduce any expert testimony showing that negligent discharge from St. Vincent’s Hospital proximately caused plaintiff’s injury and, thus, failed to raise a factual issue with respect to that claim (see, Gross v Friedman, 138 AD2d 571, affd 73 NY2d 721; Esposito v Jenson, 229 AD2d 951).
Likewise, the court properly rejected plaintiff’s request to charge that an original tortfeasor is liable for any subsequent aggravation of the injury due to subsequent medical treatment, or even subsequent medical malpractice (PJI 2:305), since there was no factual basis for the charge. No such claim was ever raised by any of the parties. Indeed, even if the court had erred in not giving the charge, such failure would have been harmless in light of the jury’s determination that none of the defendants were negligent (see, O’Neill v Spitzer, 160 AD2d 298; Hitchcock v Best, 247 AD2d 769, 770).
Finally, the jury’s findings as to negligence and proximate cause as they relate to defendant St. Vincent’s Hospital are not inconsistent and the record is clear that the jury found that the hospital’s conduct did not cause plaintiff’s injury. Judg*247ment was properly directed on behalf of St. Vincent’s Hospital, despite the jury’s failure to reach a verdict on the issue of negligence. In any event, the jury’s finding of a lack of causation was conclusive (see, Mayer v Goldberg, 241 AD2d 309; Rosseland v Hospital of Albert Einstein Coll. of Medicine, 158 AD2d 409). Concur — Sullivan, J. P., Tom, Lerner and Buckley, JJ.